AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Southern District
                                                 __________  DistrictofofNew York
                                                                          __________

   YASEEN   TRAYNOR,     on behalf  of himself and all   )
     VALENTIN
 YASEEN          REID,A/K/A
           TRAYNOR             YASEEN     TRAYLOR,
VALENTIN
 on behalf of others
            REID,  on similarly
              himself behalf
                       and allofsituated,
                                  himself
                                others     and situated, )
                                        similarly
all others similarly situated,                           )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No.
                                                                  )
       ASICS AMERICA CORPORATION                                  )
THESY,
   QUIPLLC
        NYC INC.
 NASTYGAL.COM
   GILDAN      USA
         &APPAREL
SPORTSMAN'S
    WOLFELECTRONICS,
 MOUSER    SHEPHERD,
          WWRD       INC.
                 US,USA
             WAREHOUSE,   INC.
                       INC.
                      LLCINC.INC.                                 )
           OSPREY
       BUSCEMI,    PACKS, INC.
                 LLC                                              )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) THESY,
                                    QUIP     LLC
                                           NYC   INC.
                                     BUSCEMI,
                                    GILDAN
                                  ASICS
                                   WOLF
                                     WWRD
                                    MOUSER
                                    OSPREY
                                          AMERICA
                                          &   US,
                                   NASTYGAL.COM
                                    SPORTSMAN'S  LLC
                                              APPAREL   USAUSA
                                                  LLCCORPORATION
                                            SHEPHERD,     INC.   INC.
                                                              INC.
                                                      WAREHOUSE,
                                               ELECTRONICS,
                                              PACKS,   INC.        INC. INC.
                                   C/O
                                    C/O
                                  C/O
                                   C/O
                                    C/O VINH   SY
                                         COGENCY
                                       REGISTERED
                                       CORPORATION
                                          SHERIF       GLOBAL,
                                                        AGENT
                                                         SERVICE
                                                   GUIRGUIS
                                         CORPORATION                 INC.COMPANY
                                                                 SOLUTIONS,
                                                            SERVICE COMPANY    INC.
                                     C/O
                                   C/O
                                    C/O   CORPORATION
                                        THE
                                         CT   CORPORATION
                                             CORPORATION
                                        DUNLAP    JASON
                                         CORPORATION         SERVICE
                                                                 TRUST
                                                                SYSTEM
                                                            SERVICE      COMPANY
                                                                          COMPANY
                                                                        COMPANY
                                   9122
                                  99850
                                   251W  RALPH
                                         NEW
                                        ASHINGTON
                                       LITTLE
                                     100
                                    251           STREET
                                                BURTON
                                               FALLS
                                         WILSHIRE
                                         LITTLE             ROAD,
                                                        AVENUE,
                                                       DRIVE
                                                      BLVD
                                                  FALLS    DRIVE      SUITE
                                                                    STE.1008 201
                                     251 LITTLE
                                   CORPORATION
                                    1108  E SOUTH
                                    800 NORTH
                                    251 LITTLE    FALLS
                                                 PARK TRUST
                                                     UNION
                                                 FALLS     DRIVE
                                                        STREET
                                                          DRIVE CENTER
                                                               AVE
                                   ROSEMEAD,
                                  ALBANY
                                    DOVER,
                                     SANTA  , NEW
                                   WILMINGTON
                                    WILMINGTON     CA
                                                  DE
                                               DELAWARE
                                              MONICA DE91770
                                                    YORK,
                                                      19808
                                                         CA 12260
                                                               19904
                                                             90401
                                                         19808
                                     WILMINGTON
                                   1209  ORANGE
                                    CORTEZ,
                                    MIDVALE,   CO    DE
                                                    ST
                                                UT81321
                                                    84047 19808
                                           WILMINGTON DE 19808
                                           WILMINGTON DE 19801


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Daniel Kohn
                                       Stein Saks, PLLC
                                       285 Passaic Street,
                                       Hackensack, NJ 07601



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:       10/25/2019                                                         /s/ J. Gonzalez
                                                                                       Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
